DETAILED ACTION
This communication is in response to the claims filed on 09/04/2020. 
Application No: 17/013,323.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	A computer-implemented method comprising: 
obtaining, by one or more computing devices, and for a house with multiple rooms, a floor plan of the house that has associated information about doors and windows and inter-wall borders of the multiple rooms; 

generating, by the one or more computing devices, visual description information for the house, including: specifying a grid in the house having a plurality of room locations;

 determining, for each of the room locations, angular directions from the room location in 360 horizontal degrees to multiple visible wall elements of walls of one or more rooms of the house, the multiple visible wall elements including at least one door and at least one window and multiple inter-wall borders; and

 generating building angular descriptors for the room locations, wherein each building angular descriptor is associated with one of the room locations and encodes the determined angular directions for the associated room location;

 generating, by the one or more computing devices, an image angular descriptor for a panorama image taken in the one room with 360 horizontal degrees of visual information, wherein the image angular descriptor encodes information identifying specified directions within the visual information to the multiple wall elements of the walls of one room of the house; comparing, by the one or more computing devices, 

the image angular descriptor to the building angular descriptors to determine one of the building angular descriptors whose encoded information best matches the encoded information of the image angular descriptor; associating, by the one or more computing devices and based on the comparing, the panorama image with a determined position on the floor plan, 

wherein the determined position includes the room location in the one room associated with the determined one building angular descriptor and further includes orientation information to correlate the determined angular directions for that room location to the identified specified directions for the panorama image; and

using, by the one or more computing devices, the determined position of the panorama image on the floor plan of the house for navigation of at least the one room of the house.


 The representative claim 5 distinguish features are underlined and summarized below: 
A computer-implemented method comprising:
obtaining, by a computing device, visual description information for a building that includes building angular descriptors for a plurality of room locations in the building, wherein each building angular descriptor is associated with one of the room locations and has angular information about wall elements of walls that are visible at specified angular directions from the associated room location;

generating, by the computing device, an image angular descriptor for a panorama image that is taken in a room of the building and that includes visual information about at least some of the walls of the room, wherein the image angular descriptor includes information identifying wall elements of the walls of the room that are visible at specified directions within the visual information of the panorama image;

comparing, by the computing device, the image angular descriptor to the building angular descriptors to determine one of the building angular descriptors that is in the room and has angular information best matching the information included in the image angular descriptor;

associating, by the computing device and based on the comparing, the panorama image with a determined position and orientation in the room, the determined position including the room location with which the determined one building angular descriptor is associated, and the determined orientation identifying at least one direction from that room location corresponding to a specified part of the visible information in the panorama image; and

presenting, by the computing device, and for the building, a floor plan of the building that shows the room with a visual indication identifying at least the determined position for the panorama image, to cause use of the presented floor plan for navigating the building.



The representative claim 18 distinguish features are underlined and summarized below:
 	A non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations including at least:

obtaining, by the one or more computing devices, and for an image that includes visual information about at least some of a building, an angular descriptor for the image that includes information identifying elements visible for the building at specified directions within the visual information;

obtaining, by the one or more computing devices, additional angular descriptors that are each associated with a building location and include angular information about elements visible at specified angular directions from the associated building location;

comparing, by the one or more computing devices, the angular descriptor for the image to the additional angular descriptors to determine one of the additional angular descriptors that has angular information best matching the information included in the angular descriptor for the image;

associating, by the one or more computing devices, the image with a determined position for the building that is based on the associated building location for the determined one additional angular descriptor; and

providing, by the one or more computing devices, information for the image about the determined position for the building.



The representative claim 22 distinguish features are underlined and summarized below:
A system comprising:
one or more hardware processors of one or more computing devices; 
and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause at least one of the one or more computing devices to perform automated operations including at least:

obtaining description information for a room that includes building angular descriptors for a plurality of room locations in the room, wherein each building angular descriptor is associated with one of the room locations and has angular information about elements that are identifiable in the room at specified angular directions from the associated room location;

generating an additional angular descriptor for information recorded at a recording location in the room, wherein the additional angular descriptor includes information identifying elements that are identifiable in the room from the recorded information at specified directions from the recording location;

comparing the additional angular descriptor to the building angular descriptors to determine one of the building angular descriptors that has angular information best matching the information included in the additional angular descriptor;

associating, based on the comparing, the recorded information with a position in the room that is determined for the recording location based on the room location associated with the determined one building angular descriptor; and

providing information about the determined position in the room for the recorded information.

 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 5, 18 and 22 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 
 

Prior Art References 
The closest combined references of Likholyot, STENGER and Tiwari teaches following:
 	Likholyot (US 20150116691 A1) teaches an indoor surveying apparatus comprises a light source, a color imaging system, a memory storing calibration coefficients, and a computing device for determining coordinates of 3D intersection points of the emitted light with objects using calibration coefficients and images captured by the imaging system. A method of using the surveying apparatus comprises the steps of capturing first image of a scene illuminated by the light source, capturing second image of the scene without the illumination by the light source, comparing the two images to identify locations of the 3D intersection points in the first image, using the set of calibration coefficients and the locations of the 3D intersection points in the first image to compute 3D coordinates of the intersection points, whereby surveying information collected by the apparatus comprises the coordinates of 3D intersection points and the color photographic images captured from known poses relative to the 3D intersection points.

STENGER (US 20200074668 A1) teaches a computer implemented method using artificial intelligence for matching images with locations and directions by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image, comparing the objects and locations detect in each of the panoramic, image to the objects and locations detected in the floorplan image, and determining a location in the floorplan image where each panoramic image was taken.

Tiwari (US 20180075168 A1) teaches a method for capturing building information includes capturing dimensions of a 360 degree image at a first location within a room of a building using a mobile device equipped with at least direction sensor and at least one motion sensor. The step of capturing dimensions is repeated within at least one additional room. The mobile device receives user input to connect the rooms to create a floor plan of the building and align the floor plans over each other to create a multi-level building map.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
the image angular descriptor to the building angular descriptors to determine one of the building angular descriptors whose encoded information best matches the encoded information of the image angular descriptor; associating, by the one or more computing devices and based on the comparing, the panorama image with a determined position on the floor plan, 
wherein the determined position includes the room location in the one room associated with the determined one building angular descriptor and further includes orientation information to correlate the determined angular directions for that room location to the identified specified directions for the panorama image; and
using, by the one or more computing devices, the determined position of the panorama image on the floor plan of the house for navigation of at least the one room of the house.


Likholyot teaches a computing device for determining coordinates of 3D intersection points of the emitted light with objects; but failed to teach one or more limitations including, 
the image angular descriptor to the building angular descriptors to determine one of the building angular descriptors whose encoded information best matches the encoded information of the image angular descriptor; associating, by the one or more computing devices and based on the comparing, the panorama image with a determined position on the floor plan, 
wherein the determined position includes the room location in the one room associated with the determined one building angular descriptor and further includes orientation information to correlate the determined angular directions for that room location to the identified specified directions for the panorama image; and
using, by the one or more computing devices, the determined position of the panorama image on the floor plan of the house for navigation of at least the one room of the house.


STENGER and Tiwari alone or in combination failed to cure the deficiency of Likholyot.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for automatically determining the acquisition location of an image using an analysis of the image's visual contents. Images to be analyzed include panorama images acquired at acquisition locations in an interior of a multi-room building, and the determined acquisition location information includes a location on a floor plan of the building and in some cases orientation direction information. Further, the acquisition location determination is performed without having or using information from any distance-measuring devices about distances from an image's acquisition location to objects in the surrounding building. The acquisition location information may be used in various automated manners, including for controlling navigation of devices (e.g., autonomous vehicles), for display on one or more client devices in corresponding graphical user interfaces.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645